Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered February 6, 1996, convicting defendant, upon his plea of guilty, of attempted murder in the second degree, attempted robbery in the first degree and criminal possession of a weapon in the third degree, and sentencing him to consecutive terms of from 8 to 24 years, 5 to 15 years, and 1 to 3 years, respectively, unanimously affirmed.
A review of the entire record demonstrates that defendant’s waiver of his right to appeal was entered into knowingly, intelligently and voluntarily (see, People v Seaberg, 74 NY2d 1). This waiver bars any challenge to the sentences on the grounds of excessiveness, and precludes our interest of justice review (see, People v Frazier, 228 AD2d 171, lv denied 89 NY2d 922). Furthermore, defendant’s claim that he should have been sentenced to concurrent terms as a matter of law is without merit. The court properly imposed consecutive sentences since the charged offenses involved three separate and distinct acts (see, People v Gerard, 208 AD2d 421, lv denied 85 NY2d 973; People v Valverde, 205 AD2d 444, lv denied 84 NY2d 940; Penal Law § 70.25).
Concur — Sullivan, J. P., Wallach, Williams and Andrias, JJ.